                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 RYECO, LLC                  : CIVIL ACTION
                             :
               v.            : NO. 20-3182
                             :
 SELECTIVE INSURANCE COMPANY :


                                            ORDER
       AND NOW, this 13th day of May 2021, upon considering the parties’ Cross-Motions for

summary judgment (ECF Doc. Nos. 26, 27), supporting Appendices (ECF Doc. Nos. 26-2, 26-3,

26-4, 26-5, 27-6), Oppositions (ECF Doc. Nos. 28, 29), Reply (ECF Doc. No, 33), following oral

argument, and the parties agreeing there are no genuine issues of material fact precluding the entry

of judgment as a matter of law, it is ORDERED:

       1.      We dismiss Plaintiff’s claims for bad faith and the breach of the implied covenant

of fair dealing upon consent;

       2.      Defendant’s Motion for summary judgment (ECF Doc. No. 26) on Plaintiff’s

remaining claims is GRANTED;

       3.      Plaintiff’s Motion for summary judgment (ECF Doc. No. 27) on its remaining

claims is DENIED; and,

       4.      The Clerk of Court shall close this case.




                                                     _______________________
                                                     KEARNEY, J.
